Error to the Circuit Court of Cook County.The only errors relied on in this case are that the court overruled a motion for a new trial, supported by affidavit, the grounds of the motion being newly-discovered evidence, and that the verdict of the jury, which was sealed and left with an officer of the court, by agreement, was opened and read in the absence of the jury, and thereby plaintiff was deprived of opportunity to poll the jury. Held:. The affidavit of newly-discovered evidence was defective in not stating what was expected to be proved, and the bill of exceptions showed that the sealed verdict was opened and read by consent of counsel.